Citation Nr: 1025903	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-17 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active service from February 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2005 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Atlanta, Georgia.  

The Veteran appeared at a Travel Board hearing at the RO in 
February 2010 before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  

The appears to be some discrepancy as to whether the RO reopened 
the claim of service connection for a right knee disorder based 
upon the wording in the May 2007 statement of the case.  
Regardless of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has been 
received to reopen this claim.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim should 
be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).


FINDINGS OF FACT

1.  The RO denied service connection for a right knee disorder on 
the basis that new and material evidence had not been received in 
January 2004.  The Veteran was notified of this decision later 
that month, and did not appeal.  Thus, the decision became final.

2.  Evidence received since the January 2004 denial of service 
connection for a right knee disorder on the basis that new and 
material evidence had not been received does not raise a 
reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The RO's January 2004 rating determination denying service 
connection for a right knee disorder is final.  38 U.S.C.A. 
§ 7105 (c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence sufficient to reopen the claim of 
entitlement to service connection for a right knee disorder has 
not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Final decisions will be reopened on receipt of new and material 
evidence. 38 U.S.C.A. § 5108.  As noted above, the RO denied 
service connection for a right knee disorder on the basis that 
new and material evidence had not been received in January 2004.  
The Veteran did not file an appeal and the January 2004 rating 
decision became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. 
§§ 20.302, 20.1103.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that material evidence is: (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; (3) 
evidence on an element where the appellant did not have to submit 
evidence until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Service connection will be granted for disability resulting from 
an injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009). 

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  See generally Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 
Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases, including arthritis, will be presumed 
to have been incurred in service if they become manifest to a 
degree of ten percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In its January 2004 rating determination, the RO noted that a May 
2002 rating determination denied service connection for a right 
knee condition.  The RO indicated that the Veteran could reopen 
his finally adjudicated claim by submitting new and material 
evidence.  New evidence meant existing evidence not previously 
submitted to agency decisionmakers.  Material evidence meant 
existing evidence that by itself, or in conjunction with previous 
evidence of record, related to an unestablished fact necessary to 
substantiate the claim.  New and material evidence could be 
neither cumulative nor redundant of the evidence of record at the 
time of the prior final denial of the claim sought to be reopened 
and had to raise a reasonable possibility of substantiating the 
claim.

The RO noted that the treatment reports and notes added to the 
record from Phoebe Putney Memorial Hospital and Dr. Williams 
contained medical evidence documenting the Veteran's current 
surgical repair of a complex tear of the right knee cartilage.  
The RO indicated that no relationship to an event or injury while 
on active duty was stated nor had continuing treatment for a knee 
disability since active duty been submitted.  Service connection 
for a right knee condition remained denied.  As noted above, the 
Veteran was notified of the denial later that month and did not 
appeal.  Thus, the decision became final.  

Evidence added to the record since the January 2004 rating 
determination includes statements from the Veteran as to his 
beliefs that his current right knee disorder was related to his 
period of service; additional private treatment record 
demonstrating that the Veteran has continuing right knee 
problems; VA treatment records showing treatment for continuing 
right knee problems; and the testimony of the Veteran at the time 
of his February 2010 Travel Board hearing.  

As to the statements from the Veteran, including his request to 
reopen, his notice of disagreement, and his substantive appeal, 
while the Veteran has expressed his belief that his current right 
knee disorders are as a result of an inservice knee injury, his 
beliefs were known at the time of previous denials including at 
the time of a February 1989 Board denial, wherein the April 1988 
testimony of the Veteran was considered, where he had given 
detailed information about the circumstances surrounding the 
inservice injury.  

The private and VA treatment records associated with the claims 
folder subsequent to the January 2004 rating determination 
continue to demonstrate that the Veteran has residuals of a 
meniscal tear and degenerative joint disease of the right knee.  
X-ray results and MRI findings available at the time of the 
previous January 2004 denial revealed a complex tear of the 
posterior horn of the medial meniscus and as well as degenerative 
changes in the right knee.  While some of the VA treatment 
records associated with the claims folder note the Veteran having 
sustained a knee injury in service, this fact was previously 
demonstrated at the time of prior denials.  

As to the testimony at his February 2010 hearing, the Veteran 
reported that he was going to have his doctor review his records 
and provide an opinion as to the etiology of the his right knee 
disorder and its relationship to his period of service.  To date, 
no such opinion has been received.  The record was specifically 
kept open to allow the Veteran to submit such an opinion.  
Likewise, the record was kept open to allow the Veteran submit 
any additional treatment records, to include the results of an 
additional MRI to be performed in May 2010.  To date, no such 
records have been received.  Moreover, the results of the MRI 
would only demonstrate that the Veteran has a current right knee 
disability, a fact which was known at the time of the previous 
denial.  The Veteran also testified as to the current problems 
that he was having his right knee.  The Veteran's beliefs with 
regard to his right knee being related to service were known at 
the time of the previous denial.  His testimony as to his current 
right knee problems demonstrates that he currently has a right 
knee problem, which he was shown to have at the time of the 
previous denial.  

The newly received evidence does not relate to the unestablished 
element of a nexus between any current right knee disorder and 
service.  Absent competent evidence of a nexus, the demonstration 
of continued current disability could not substantiate the claim.  
Accordingly, it does not raise a reasonable possibility of 
substantiating the claim and is not new and material and the 
petition to reopen must be denied.  In reaching this decision the 
Board has considered the doctrine of reasonable doubt, but does 
not find the evidence to be so evenly balanced as to give rise to 
such doubt.  38 U.S.C.A. § 5107(b) (West 2002).

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

To reopen the claim of entitlement to service connection for a 
right knee disorder, the Court has held that the VCAA notice in a 
new and material evidence claim must include (with some degree of 
specificity) notice of the evidence and information that is 
necessary to reopen the claim and the evidence and information 
that is necessary to establish the underlying claim for the 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a February 2005 letter, the RO informed the Veteran that he 
had been previously denied service connection for a right knee 
disorder in January 2004.  The RO indicated that the appeal time 
for that decision had expired and that the decision was now 
final.  The RO told the Veteran that to reopen this claim, new 
and material evidence was needed.  The RO provided the regulatory 
definitions of new and material evidence.

The RO told the Veteran that the claim was previously denied 
because no continuing treatment for a knee disability since 
active service had been submitted.  Therefore, the evidence he 
submitted had to relate to this fact.

The Veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim. 

VCAA compliant notice must be provided prior to the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Such was the case here.

VA has also complied with its duty to assist the Veteran in 
substantiating the claim.  It appears that all pertinent post 
service treatment records have been requested and that all 
available records have been obtained.  The Veteran submitted 
additional treatment records along with the appropriate waiver at 
the time of his February 2010 hearing.  While the Veteran 
testified that he would be submitting a statement from a 
physician to support his claim at the time of his February 2010 
hearing and the record was kept open to allow submission of a 
such a statement, there has been no statement or report received 
to date.  The Veteran also testified that he was scheduled for a 
MRI of his right knee in May 2010.  He indicated that these 
records were also going to be submitted.  To date, these 
treatment records have also not been received.  The Board notes 
that there are numerous diagnostic tests of record, including 
MRIs of the knee which show a current right knee disorder.  The 
Board further observes that there were MRIs of record at the time 
of the previous denial showing a right knee disorder.  Thus, 
obtaining the results of the MRI, which may or may not have been 
performed, will have no impact on the current claim.  The basis 
for the denial is that there continues to be no competent medical 
evidence of record linking any current right knee disorder to the 
Veteran's period of service.  Moreover, as to the necessity for a 
VA examination, there is no duty to provide for one prior to 
reopening the claim.  38 C.F.R. § 3.159(c)(4)(iii) (2009).




ORDER

New and material evidence not having been received, the claim of 
entitlement to service connection for a right knee disorder is 
not reopened and the appeal is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


